DETAILED ACTION
This office action is a response to an application filed on 09/23/2020, in which claims 1-11, 21, and 23-30 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 21, 23-24 and 26 are rejected under 35 U.S.C 102 (a) (2) as anticipated by DU et al. (hereinafter, “DU”; CN 110149716). (Foe citation purposes examiner has used English translation of CN 110149736. Both versions describe the same invention. The filing date for CN 110149716 in Feb/14/2018, which qualifies CN 110149716 as a prior art under 35 U.S.C 102 (a) or 35 U.S.C 103 (a)).
In response to claim 1, 
DU teaches a method for canceling an uplink transmission, applied to a terminal device, comprising: determining a first starting time (page 11, paragraph 4 ( or lines 20-32), determining how to send uplink data according to the time indicated by the first indicated information is interpreted as determining a time period or first starting time), when receiving an uplink transmission cancelation indication page 11, paragraph 4, (lines 20-32), receiving a notification for by first indication information for stopping transmission), wherein the first starting time is a starting time of a reference time region (page 11, paragraph 4 ( or lines 20-32), ), determining how to send uplink data according to the time indicated by the first indicated information is interpreted as determining a time period or first starting time in a reference time region); and 
determining, based on the first starting time, a target time region for canceling the uplink transmission (page 11, paragraph 4 (or lines 20-32), determining how to send uplink data according to the time indicated by the first indicated information and defining time frequency resource information for stopping sending uplink data is read as determining stopping uplink data transmission period based on determining a time period or first starting time). 
In response to claims 2 and 23, 
DU teaches wherein the determining the first starting time comprises: determining the first starting time based on a reception time of the uplink transmission cancelation indication (page 11, paragraph 4 (or lines 20-32), determining how to send uplink data according to the time indicated by the first indicated information); and a predetermined time interval (page 11, paragraph 4 (or lines 20-32), determining how to send uplink data according to the time is interpreted as using notified or predetermined time interval). 
In response to claims 3 and 24, 
DU teaches further comprising determining the predetermined time interval based on one of following manners: determining the predetermined time interval page 11, paragraph 4 (or lines 20-32), determining how to send uplink data according to the time indicated by the first indicated information), wherein the information is used to indicate the predetermined time interval (page 11, paragraph 4 (or lines 20-32), determining how to send uplink data according to the time is interpreted as using predetermined time interval); 
determining the predetermined time interval based on a higher layer signaling used to configure the predetermined time interval (page 2, paragraph 10 (or lines 52-57) and page 11, paragraph 4 (or lines 20-32), are interpreted as a an RRC or higher layer signaling is sent for first indication information and the terminal determines sending uplink data time period according to the indicated time); or
determining the predetermined time interval based on a first preset value, wherein the first preset value is a preset minimum cancelation time. 
In response to claims 5 and 26, 
DU teaches wherein the determining the first starting time based on the reception time of the uplink transmission cancelation indication and the predetermined time interval comprises: determining, as the first starting time, a first slot or a first symbol that is after the predetermined time interval from the reception time of the uplink transmission cancelation indication (page 11, paragraph 4 (or lines 20-32), determining how to send uplink data according to the time and stopping part of uplink transmission are taken as determining a time slot or a first time slot after a received time indication or predetermined time interval for cancelling transmission
In response to claim 21, 
DU teaches a terminal device, comprising a memory, a processor, and  a wireless communication program that is stored on the memory and executable on the processor, wherein when executing the wireless communication program, the processor is configured to (page 11, paragraph 14 (or lines 65-72) teaches these limitations): 
determine a first starting time, when receiving an uplink transmission cancelation indication, wherein the first starting time is a starting time of a reference time region; and determine, based on the first starting time, a target time region for canceling the uplink transmission (these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
Allowable Subject Matter
Claims 4, 6-11, 25 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 110149736…………….pages 10-14
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466              

/DIANE L LO/Primary Examiner, Art Unit 2466